MacLEAN, J.
(concurring in result). It was the agreement that during the calendar year 1908, the term of plaintiff’s employment, his employers, the defendants, should "advance to the party of the second part [the plaintiff] the sum of $75 weekly, and while traveling on the road for the purposes aforesaid the sum of $100 in addition thereto.” On October 18th the plaintiff demanded $150. This the defendants declined to pay, saying he had drawn more than his due. So he had. Not restricting himself to taking his advances weekly, but, drawing in lump sums, he had drawn in the preceding 42 weeks $5,261.96, although he was entitled, for 42 weeks, at $75, to only $3,150, and for traveling 11% weeks, at $100, $1,150—$4,300, leaving his account overdrawn $961.96. It is of no present moment that he had made sales of merchandise, commissions on which would have to be taken into *252account as offset earnings “at the end of the year when settlement is made.” For as to them, in this respect, the agreement was only:
“At the end of the term of this contract the accounts of sales made, shipped, and accepted as aforesaid shall be computed and settled.”
The decisions in Schwerin v. Rosen, 45 Misc. Rep. 409, 90 N. Y. Supp. 407, and in Schlesinger v. Burland, 42 Misc. Rep. 206, 85 N. Y. Supp. 350, are not applicable, for the facts therein were dissimilar, nor would they be so were the facts mutatis mutandis similar, if the obligations of the parties be as plain as they here appear.